Exhibit 10.1

SITEL CORPORATION

SUMMARY OF COMPENSATION ARRANGEMENTS
FOR NON-EMPLOYEE DIRECTORS

(as of August 7, 2006)

·                  $30,000 annual retainer payable in quarterly installments
beginning at annual shareholders meeting

·                  $1,500 per meeting attended (regular, special, committee)

·                  $15,000 additional annual retainer for a non-employee
Chairman of the Board payable in quarterly installments beginning at annual
shareholders meeting

·                  $30,000 additional annual retainer for the Audit Committee
chair, $10,000 additional annual retainer for the Compensation Committee chair
and $10,000 additional annual retainer for the Nominating/Corporate Governance
Committee chair, payable in quarterly installments beginning at annual
shareholders meeting

·                  $30,000 additional annual retainer for the Special Committee
chair, with a payment as of August 7, 2006 for the period from January 1, 2006
through the end of the current quarterly retainer period and thereafter payable
in quarterly installments at the same time as the other Board/standing committee
retainers, so long as such Special Committee has continuing responsibilities
assigned by the Board

·                  20,000 options granted initially to a new director at time of
election or appointment, and 10,000 options granted annually to existing
directors at time of annual shareholders meeting

·                  At least 50% of the retainer compensation will be paid in
SITEL common stock

·                  Directors may elect to have up to 100% of their monetary
compensation paid in SITEL common stock

·                  Directors may defer their compensation by an annual election
pursuant to the 2001 Nonemployee Directors Compensation Plan.  Deferred
compensation is payable in the company’s common stock in a lump sum following
the termination of the director’s service on the Board or as designated in the
director’s deferral election (subject to any provisions in the 2001 Nonemployee
Directors Compensation Plan)

·                  Directors will also be reimbursed their reasonable expenses
of attending meetings


--------------------------------------------------------------------------------